UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Central Jersey Bancorp (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required þ Fee Computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: Common Stock, par value $0.01 per share. (2) Aggregate number of securities to which transaction applies: 9,349,901 shares of common stock;872,997 options to acquire shares of common stock; warrant to acquire 268,621 shares of common stock. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The maximum aggregate value was determined based on the sum of (1) 9,349,901 shares of common stock issued and outstanding multiplied by $7.50 per share, (2) options to purchase 872,997 shares of common stock multiplied by $2.13 (the difference between $7.50 and the weighted average exercise price of $5.37 per share) and (3) 268,621 shares subject to a warrant multiplied by $1.19 (the difference between $7.50 and the exercise price of $6.31 per share). The amount of the filing fee was determined by multiplying the transaction value by 0.0000713 based on Fee Rate Advisory #4 for Fiscal Year 2010 issued by the Securites and Exchange Commission on December 17, 2009. (4) Proposed maximum aggregate value of transaction: $72,303,400 (5) Total fee paid: $5,155 o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: [Central Jersey logo] MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT Dear Shareholder: The board of directors of Central Jersey Bancorp has called a special meeting of shareholders to be held at Branches Catering Hall, located at 123 Monmouth Road (Route 71), West Long Branch, New Jersey, on
